DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/US2018/025829, filed 04/03/2018, which claims priority to U.S. Provisional Application No. 62/480,820, filed 04/03/2017, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Election/Restriction
	Applicants’ Response to Election/Restriction dated 05/07/2021 is acknowledged.  In the Response, Applicants elected Group I, claims 1-7, with traverse.  Applicants argued that there would be no undue burden for the Examiner to search and examine Groups I-IV, which involve overlapping search inquiries (see pages 2 of Response).  
The Examiner responds that according to MPEP 1850 (Unity of Invention), “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration.  Here, the special technical feature does not define a contribution over the prior art of record cited below.  As explained in detail below, based on the teachings of the prior art of record, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the claimed invention to include a biodegradable and biocompatible gelling polymer, ECM material, and a biocompatible porogen in a composition as claimed to form a porous scaffold for tissue repair and regeneration.  The requirement is still deemed proper and is therefore made FINAL.

Status of the Application
	The present application, filed on after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As noted above, Applicants’ Response to Election/Restriction dated 05/07/2021 is acknowledged.  In the Response, no claims were amended.  Claims 8-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-7 have been examined in this action and are rejected.



Claim Objections
Claim 1 is objected to because of the following minor informality:  the acronym “ECM” should be spelled out as “extracellular matrix” in the first instance for clarity, followed by the acronym in parentheses.  The acronym may be used in subsequent claims.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US20170028101, cited in Applicants’ IDS dated 05/01/2020) in view of Christman et al. (US20140178450) and Chen et al. (US20070178159).  
Jiang et al. teach compositions comprising thermoresponsive and biodegradable elastomeric materials such as hydrogels comprising copolymers which can be used for wound treatment as a cellular growth matrix or injected at a site to repair and mechanically support damaged tissue (see Abstract and paragraph [0013]).  Jiang et al. teach poly(NIPAAm-co-VP-co-MAPLA) hydrogels as examples of hydrogels that can provide mechanical support in injection sites for a relatively long time and serve as an effective carrier for bioactive agents due to slow resorption rates (see paragraphs [0104], [0153] and [0165]).  Jiang et al. teach that poly(NIPAAm-co-VP-co-MAPLA) copolymers solidify immediately upon being placed in a 37°C water bath (see paragraph 
Christman et al. teach injectable and/or implantable compositions comprising decellularized extracellular matrix (ECM) derived from tissues such as skeletal muscle tissues and cardiac tissues (see paragraphs [0017] and [0035]).  Christman et al. teach that their compositions can be formulated to be in liquid form at room temperature, typically 20°C to 25°C, and in gel form at a temperature greater than room temperature or greater than 35°C (see paragraph [0017]).  Christman et al. teach that their ECM materials can be processed to form an injectable matrix material which assembles into a porous and fibrous scaffold in vivo that provides enhanced cell attachment and survival and promotes cellular infiltration to repair and/or regenerate tissue (see paragraphs [0063], [0084], and [0109]).  Christman et al. teach that their ECM materials can be combined and/or crosslinked with a synthetic polymer in a delivery vehicle (see paragraphs [0060] and [0083]).  Christman et al. teach that their ECM materials can be included in their compositions, for example, in amounts greater than 10% by weight (see paragraph [0049]).  Christman et al. further teach that their ECM materials are 
Chen et al. teach porous scaffolds for tissue engineering comprising a viscous gel formed from a combination of a synthetic biodegradable polymer and a biocompatible solvent (see Abstract).  Chen et al. teach the inclusion of a hydrophilic porogen in their viscous gels to impart porosity to their scaffolds (see paragraph [0030]).  The porogens taught in Chen et al. include sugars such as mannitol (see paragraphs [0031] and [0032]).  Chen et al. teach that the size of the porogen particles controls the size of the pores formed in their porous scaffolds, and further teaches porogen particles collected between 120-mesh (125 μm) and 400-mesh (300 μm) sieves (see paragraphs [0030] and [0040]).  Chen et al. teach that their porous scaffolds may further include active agents such as cell growth and adhesion factors, and may be used to aid cell proliferation and adhesion at an anatomical site (see paragraph [0012] and claim 8 of Chen et al.).  Chen et al. teach that the biodegradable polymer can be present in their viscous gels in an amount ranging from about 5 to 80% by weight (see paragraph [0014]), and porogen particles can be present in their viscous gels in amounts ranging from 20 to 35 vol. % (see Table 3).  Chen et al. teach that their porogen particles can dissolve and promote pore formation within three days (see paragraph [0042]).
Because Christman et al. teach that their ECM materials can be processed to form an injectable matrix material which assembles into a porous and fibrous scaffold in vivo , and further teach that the ECM materials can be combined and/or crosslinked with a synthetic polymer in a delivery vehicle, it would have been obvious to one of ordinary level of skill in the art to combine poly(NIPAAm-co-VP-co-MAPLA) as a biodegradable, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615